JOHN HANCOCK FUNDS II 601 Congress Street Boston, Massachusetts 02210 December 29, 2016 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Funds II (the “Trust”) on behalf of: Lifestyle Aggressive Portfolio Lifestyle Growth Portfolio Lifestyle Balanced Portfolio Lifestyle Moderate Portfolio Lifestyle Conservative Portfolio Lifestyle II Aggressive Portfolio Lifestyle II Growth Portfolio Lifestyle II Balanced Portfolio Lifestyle II Moderate Portfolio Lifestyle II Conservative Portfolio Retirement Choices at 2060 Portfolio Retirement Choices at 2055 Portfolio Retirement Choices at 2050 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices Income Portfolio Retirement Living through 2060 Portfolio Retirement Living through 2055 Portfolio Retirement Living through 2050 Portfolio Retirement Living through 2045 Portfolio Retirement Living through 2040 Portfolio Retirement Living through 2035 Portfolio Retirement Living through 2030 Portfolio Retirement Living through 2025 Portfolio Retirement Living through 2020 Portfolio Retirement Living through 2015 Portfolio Retirement Living through 2010 Portfolio Retirement Living through II 2060 Portfolio Retirement Living through II 2055 Portfolio Retirement Living through II 2050 Portfolio Retirement Living through II 2045 Portfolio Retirement Living through II 2040 Portfolio Retirement Living through II 2035 Portfolio Retirement Living through II 2030 Portfolio Retirement Living through II 2025 Portfolio Retirement Living through II 2020 Portfolio Retirement Living through II 2015 Portfolio Retirement Living through II 2010 Portfolio File Nos. 333-126293; 811-21779 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds. The interactive data files included as exhibits to this filing mirror the risk/return summary information in the prospectus supplements filed with the Securities and Exchange Commission on December 9, 2016 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-16-014381), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 572-0138. Sincerely, /s/ Ariel Ayanna Ariel Ayanna Assistant Secretary Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
